Exhibit 10.1

SECOND AMENDED AND RESTATED

AFFINITY CARD AGREEMENT

THIS SECOND AMENDED AND RESTATED AFFINITY CARD AGREEMENT (“Agreement”), made as
of September 15, 2006, but effective as of December 28, 2005, between First
Bank & Trust, a banking association organized under the laws of the State of
South Dakota with its home office at 2220 E. 6th Street, Brookings, South Dakota
57006 (hereinafter referred to as “Bank”), and CompuCredit Corporation, a
corporation organized under the laws of Georgia with an office at 245 Perimeter
Center Parkway, Suite 600, Atlanta, Georgia 30346 (hereinafter referred to as
“Marketer”). This Amendment hereby amends and restates in its entirety that
certain Amended Affinity Card Agreement by and between the parties hereto dated
December 28, 2005.

W I T N E S S E T H:

WHEREAS, Bank is a bank authorized to engage in the business of issuing to
consumers lines of credit that are accessible by credit cards; and

WHEREAS, Bank is a member of, or participant in, certain Card Associations in
its own right or through affiliate membership arrangements: and

WHEREAS, Marketer is desirous of having Bank issue Credit Cards to consumers who
are creditworthy under the standards contemplated hereby; and

WHEREAS, on the terms and conditions described herein, Bank and

Marketer desire to enter into a relationship under which, among other things,
Bank will issue such credit cards and Marketer will perform certain services;
and

WHEREAS, in order to assist Bank in connection with the funding of receivables,
Marketer shall purchase an interest in the accounts receivable generated by the
use of Credit Cards;

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth and for other goods and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Bank and Marketer
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to definitions provided for other terms elsewhere
in this Agreement and except as otherwise specifically indicated, the following
terms shall have the indicated meanings:



--------------------------------------------------------------------------------

“ACH/RCC Accounts” shall mean those Credit Card Accounts whereby the
Cardholder’s primary means of repaying advances against his/her Credit Card
Account is either through an ACH debit from the Cardholder’s personal account or
through a remotely created check on or near his/her pay date.

“Active Account” shall mean all open, statemented Accounts but excluding
Accounts with a zero (0) balance and Accounts that have been charged-off by
Bank.

“Alternative Logo” shall mean a logo and/or trademark requested by Marketer for
a Credit Card.

“Bank Credit Card Marks” or “Bank Marks” shall have the meaning specified in
Section 2.8(b) hereof.

“Banking Day” shall mean a day that banks are open for business in Nevada, New
York, South Dakota and Georgia but excluding Saturdays, Sundays, and legal
holidays.

“Brand” Card shall mean a Card Association Card bearing the name or logo agreed
to by Bank and Marketer “Logo” on the front thereof. Before any Credit Card
Accounts are solicited pursuant to this Agreement, Marketer shall propose to
Bank the Brand or Brands, and the Logo or Logos, for the Cards, and Bank shall
not unreasonably withhold its approval of such brands and logos to be used by
Marketer.

“Card Association” shall mean Visa, U.S.A., Inc (“Visa”), MasterCard
International, Incorporated (“MasterCard”), Discover Financial Services, LLC
(“Discover”) and such other associations for general purpose credit cards.

“Cardholder” shall mean an individual in whose name a Credit Card Account is
established.

“Cardholder Agreement” shall mean an agreement between Bank and a Cardholder for
the extension of credit in connection with a Credit Card Account.

“Commencement Date” shall mean the first day of the month during which Marketer
first solicits Credit Card Accounts on behalf of Bank pursuant to this
Agreement, which date shall be established in a document signed by the parties
for the removal of doubt.

“Credit Card” or “Card” shall mean each piece of plastic corresponding to a
Credit Card Account in the name of a Card Association issued by Bank which is
identified by the bank identification numbers specified on Schedule A hereto, as
such Schedule A may be revised from time to time by Marketer, with written
notice to Bank. The Credit Cards may have, but are not required to have, product
features substantially similar to those identified on Schedule B.

“Credit Card Account” or “Account” shall mean an account that is opened by Bank
pursuant to which one or more Credit Cards are issued to a Cardholder,
including, without limitation, any and all documents, books and records
pertaining thereto and any and all rights, remedies, benefits, interests and
titles, both legal and equitable, to which Bank as creditor and issuer may now
or, hereafter be entitled with respect thereto.

 

2



--------------------------------------------------------------------------------

“Credit Card Receivables” shall mean all amounts owing to Bank on the Accounts,
including, without limitation, principal balances from outstanding purchases and
cash advances, accrued finance charges, late charges, returned check charges and
any other charges and fees, whether or not billed.

“Enhancements” shall mean all insurance, products, services and other
enhancements relating to, or intended for use or application in, the Program or
third party credit programs (including, without limitation, debit cards, credit
insurance programs, membership programs, buying clubs, debt cancellation or
forbearance programs, or credit card registration services and/or other credit
card-related programs that safeguard, insure or enhance any of the foregoing)
other than the credit feature of the Credit Card itself.

“Marketer Credit Card Marks” or “Marketer Marks” shall have the meaning
specified in Section 2.8(a) hereof.

“Non-Program Receivables” shall mean all amounts owing to Bank on the Accounts
other than Program Receivables.

“Person” shall mean any person or entity, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature.

“Prime Rate” shall mean the highest prime rate of interest as most recently
announced in the “Money Rates” interest rate guide published in The Wall Street
Journal.

“Program” shall mean the affinity credit card program conducted pursuant to the
terms hereof.

“Program Receivables” shall mean all purchases and cash advances attributable to
the Accounts, less any adjustments or credits for which Bank is obligated to
settle with the applicable Card Association.

“Regulatory Authority” means the South Dakota Division of Banking, the FDIC and
any local, state, or federal regulatory authority having jurisdiction or
exercising regulatory authority over Bank, Marketer, or Third Party Service
Providers (except that nothing herein shall be deemed to constitute an
acknowledgement by Bank that any Regulatory Authority other than the South
Dakota Division of Banking and the FDIC has jurisdiction or exercises regulatory
or similar oversight with respect to Bank).

“Solicitation Materials” means any applications, marketing materials,
advertising pieces, sales literature, telemarketing scripts, any other materials
used to induce persons to apply for Credit Cards, and any other materials used
to induce use of the Credit Cards.

“Traditional Accounts” shall mean those Credit Card Accounts that are not
ACH/RCC Accounts.

1.2 Construction. Unless the context otherwise clearly indicates, words used in
the singular include the plural and words used in the plural include the
singular.

 

3



--------------------------------------------------------------------------------

ARTICLE II

ESTABLISHMENT OF CREDIT CARD ACCOUNTS

2.1 Issuance of Credit Cards. Bank shall issue Credit Cards to each applicant
for a Card who qualifies for such type of Card under the Credit Criteria (as
defined in Section 2.3 hereof). Bank shall extend credit with respect to said
Credit Cards, and Marketer shall not be considered a creditor on any Credit Card
Account for any purpose whatsoever. Subject to the Operating Regulations (as
defined in Section 2.10 hereof) and the terms of Section 2.8 herein, each Credit
Card shall have the name, logo and/or trademark of [Brand] Card or an
Alternative Logo on the front thereof and shall be of a design approved by Bank,
Marketer and the applicable Card Association.

Nothing herein shall be deemed to require Bank to establish a certain number of
Accounts. Bank and Marketer agree to jointly establish policies concerning the
volume of Accounts that Bank is willing to have open in connection with the
Program.

To the extent any Regulatory Authority provides written guidance or requirements
to Bank to make changes to any aspect of the Program, Bank and Marketer shall
meet in good faith for a period of thirty (30) days, or such shorter time if
required by such guidance or requirements, to address and respond to any such
guidance or requirement. Bank shall have the right to take any actions necessary
to respond to any written instruction by any Regulatory Authority to add, delete
or revise those portions of the Program including, if appropriate, the Program
in its entirety, that are the subject of such instruction. Bank agrees that in
such event it will work with both the Marketer and the Regulatory Authority to
attempt to provide for a reasonable time period for such termination or
cessation of marketing efforts and agrees to take such actions, notwithstanding
any other rights set forth herein, only if instructed by a Regulatory Authority
in writing or in a report of examination. Bank shall at all times have the
express obligation of acting in good faith in response to any such Regulatory
Authority’s guidance or instruction. In any event, Bank shall issue Cards to all
qualifying applicants once such individuals have been identified for
solicitation.

2.2 Solicitation of New Accounts. Marketer shall, at its own expense, have the
sole and exclusive right to solicit applications for Credit Cards from
individuals, corporations, partnerships and/or other entities on behalf of Bank
for the Program. Marketer shall bear all marketing expenses incurred in
connection with the Program. Marketer shall, at its own expense, create, produce
and mail Solicitation Materials to promote the Program and solicit new Credit
Card Accounts for Bank. Marketer shall provide copies of all Solicitation
Materials to Bank for its review and approval as soon as practicable, but no
less than fifteen (15) business days prior to their first intended use. Bank
shall respond by approving, or giving specific reasons for disapproval, within
ten (10) business days of receipt and shall not unreasonably withhold or delay
its approval of such materials. Subject to the provisions of Section 2.1, the
frequency and timing of such solicitations shall be determined jointly by
Marketer and Bank. In Marketer’s discretion, solicitations may be conducted by
direct mail, telephone, or other means. Marketer shall (i) prepare and include
on or with each solicitation any notices and disclosures required under
applicable laws and regulations as determined by Bank from time to time,
(ii) provide such

 

4



--------------------------------------------------------------------------------

notices and disclosures to Bank for its review and approval, and (iii) otherwise
conduct all such solicitation activities in compliance with all applicable laws
and regulations. Bank shall be identified to Cardholders as the Card issuer and
the creditor for loans made on the Credit Card Accounts.

2.3 Applications.

(a) Marketer shall be responsible for processing of all applicants for Accounts
on behalf of Bank. Marketer will, on behalf of Bank, require that each person
who desires to become a Cardholder complete a written application, submit an
application via the Internet, or apply for a Credit Card in response to a
telemarketing solicitation. Marketer shall, on behalf of Bank, ensure that the
form of the written application, the telemarketing script and all other
Solicitation Materials are in compliance with all applicable laws and
regulations. The credit criteria for issuing Credit Cards (the “Credit
Criteria”) established by Bank in consultation with Marketer are set forth in
the Operations Manual (as defined in Section 2.6 below). Bank will notify
Marketer at least 180 days in advance of any changes to the Credit Criteria
which have not previously been consented to by Marketer; provided, however, that
Bank may make changes to the Credit Criteria, upon prior written notice to
Marketer, if necessary to comply with applicable laws and regulations.

(b) An applicant for a Credit Card shall be approved only if the applicant meets
the applicable Credit Criteria. In the event that an applicant for a Card does
not meet the Credit Criteria, Marketer shall, on behalf of Bank, notify the
applicant concerning the denial of his or her application in accordance with
applicable laws and regulations.

2.4 Establishment of Credit Card Accounts. Upon approval of an application, Bank
shall establish a Credit Card Account for the applicant. Bank shall provide one
or more Credit Cards to each approved applicant and shall automatically issue a
renewal card to each Cardholder at each scheduled Credit Card renewal date if
such Cardholder continues to meet the Credit Criteria. Bank shall prepare and
provide to each Cardholder a Cardholder Agreement and disclosure statement and
such other notices or documents related to such Cardholder’s Credit Card Account
as are required from time to time, in the reasonable determination of Bank,
under applicable laws and regulations. The Cardholder Agreement and disclosure
statement and other documents shall provide, as appropriate, that they are
governed by South Dakota law and federal law. Bank shall be responsible for
preparing and providing said documents and shall ensure that the documents are
legally enforceable contracts under South Dakota law. Notwithstanding the
foregoing, Marketer shall ensure that the Cardholder Agreement and disclosure
statement comply with all other applicable laws and regulations as stated in
Section 2.18.

2.5 Account Terms. The terms and conditions for the Credit Cards applicable to
the Credit Card Accounts to be marketed under this Agreement are set out in the
forms of Cardholder Agreements attached hereto as Exhibit A and incorporated
herein. Marketer shall ensure that the terms and conditions for the Cardholder
Agreements (including, without limitation, the interest rates, fees and charges)
are in compliance with all material applicable laws and regulations. With
respect to Active Accounts, changes in the Account terms and conditions
unrelated to the interest, fees, credit limits, cash availability and charges to
be paid by the Cardholder (the “Economic Terms”) shall only be made if agreed to
by Bank and Marketer, or if

 

5



--------------------------------------------------------------------------------

required by law or by any Regulatory Authority having jurisdiction over Bank.
With respect to the Economic Terms of the Active Accounts, changes shall be made
by Bank with the prior written consent of Marketer, which consent shall not
unreasonably be withheld; provided, however, that Bank may make changes in the
Economic Terms of the Active Accounts without the prior consent of Marketer if
Bank is directed or required to make such change by any Regulatory Authority
having jurisdiction over Bank. In such event, Bank shall either provide Marketer
with a copy of the written directive or instruction from the applicable
Regulatory Authority or, in the alternative, an officer of Bank shall certify,
under oath, that such Regulatory Authority (A) (i) has directed or required Bank
to change the Account terms, and (ii) has established that the failure of Bank
to make such change will result in specific, adverse action taken by such
Regulatory Authority, or (B) that the change has been identified in an
examination report from a regulatory agency with jurisdiction over Bank. With
respect to the marketing of new Accounts, Bank may change the Account terms and
conditions at its discretion in the event Bank determines that such changes are
necessary in order to cause the Account terms and conditions to remain in
compliance with all applicable laws and regulations.

2.6 Account Administration. Except as otherwise provided herein, Marketer will,
on behalf of Bank, perform or provide for the performance of all services that
may be required in order to establish and maintain the Credit Card Accounts,
including, but not limited to application processing, issuance of Credit Cards,
Cardholder servicing, payment processing, dispute resolution, and collections.
Marketer shall maintain accurate computer records regarding the services to be
provided in connection with the Credit Card Accounts described in this section
and shall allow Bank access to the same, or provide reports produced therefrom,
on such regular basis as Bank may reasonably request. Marketer shall provide
Bank with all reports reasonably necessary to demonstrate Marketer’s adherence
to the terms of this Agreement, performance of the services required by this
Agreement, compliance with all governing laws, rules, regulations, and
Regulatory guidance documents issued by any Regulatory Authority (collectively,
“Management Reports”). Management Reports shall include only data relating to
the Cards, Accounts, and Program and shall be provided on such regular basis as
the Bank may reasonably request. Bank and Marketer shall cooperate in the
development of one or more manuals of operations, policies and procedures for
the operation of the Program (collectively, “Operations Manual” or “Manual”),
the contents of which are hereby incorporated herein by reference. All
administration and services to be provided by Bank shall be provided by Bank in
accordance with the terms of the Solicitation Materials and Cardholder
Agreements, the Operations Manual, the Operating Regulations (as defined in
Section 2.10 below) and this Agreement. Marketer acknowledges that it has
reviewed and understands such policies and procedures and hereby agrees that
Bank shall apply such policies and procedures for the services provided under
this Agreement.

The parties agree that Marketer may retain the services of a third party to
provide payment processing and related services (the “Processor”). Marketer
shall be responsible for obtaining an agreement with Processor for the rendering
of such services and shall be responsible for all fees and expenses of Processor
or any other Processor. Marketer may not retain the services of a different
Processor without the prior consent of Bank, which consent shall not
unreasonably be withheld.

 

6



--------------------------------------------------------------------------------

2.7 Non-Credit Revenue on Accounts.

(a) Marketer shall, at its own expense and at no cost to Bank, arrange for third
parties to provide Enhancements to Cardholders in connection with the Program.

(b) Marketer shall be entitled, at its own expense, to solicit Cardholders for
goods and services, including Enhancements, and to place solicitation or
promotional materials for such goods and services, including Enhancements, in
communications by Bank to Cardholders. Marketer shall provide copies of all such
solicitation and promotional materials to Bank for its review and approval as
soon as practicable, but no less than fifteen (15) business days prior to their
first intended use. Bank shall respond by approving, or giving specific reasons
for disapproval, within ten (10) business days of receipt and shall not
unreasonably withhold or delay its approval of such documents. Marketer shall
comply with all applicable laws and regulations in connection therewith.

(c) Marketer shall be entitled to retain all income and fees, if any, resulting
from the foregoing Enhancements, solicitations and promotions.

(d) Any rebates, marketing fees, revenues, interchange fees or other fees or
discounts that are paid or granted by any Card Association, as applicable to
Bank with respect, or apportionable, to Accounts shall be paid over to Marketer
as additional consideration under this Agreement net of, with respect to VISA,
any Visa Base 1 or Base 2 billings to Bank, or with respect to MasterCard, any
INET or INAS, or any other fees charged by VISA or MasterCard with respect, or
apportionable, as to each, to Accounts.

(e) Marketer agrees that the provisions of this Section 2.7 are subject to, and
Marketer shall at all times comply with, all laws and regulations concerning or
applicable to safeguarding the confidentiality and privacy of Cardholder
information and the provisions of any privacy policy furnished by Bank to its
Cardholders which privacy policy is not inconsistent with the terms of this
Agreement.

2.8 Use of Names and Trademarks.

(a) Marketer hereby authorizes Bank, during the term of this Agreement and for a
period of up to 180 days after any purchase of Accounts by Marketer, on a
non-exclusive, nonassignable basis, to use Marketer’s name and such trademarks
of Marketer, including, without limitation, the Brand service marks or Logos as
may be used in connection with the Credit Card Accounts (the “Marketer Credit
Card Marks” or “Marketer Marks”) in the forms and formats approved by Marketer:
(i) on Credit Cards, and (ii) on periodic statements, Cardholder Agreements and
other communications to Cardholders with respect to the Credit Card Accounts.
Marketer represents and warrants to Bank that Marketer has the power and
authority to provide the authorization herein granted. It is expressly agreed
that Bank is not acquiring any right, title or interest in the name Brands or
any trade names, trademarks, Logos or service marks of Marketer or of the Credit
Card designs, all of which shall be the property of Marketer. Bank shall make no
use of any Brands, trade names, trademarks, Logos or service marks of Marketer,
or of the Credit Card designs without Marketer’s prior written consent, except
as specifically authorized in this Section 2.8.

 

7



--------------------------------------------------------------------------------

(b) Bank hereby authorizes Marketer, during the term of this Agreement and for a
period of up to 180 days after any purchase of Accounts by Marketer, on a
non-exclusive, nonassignable basis, to use Bank’s name and such trademarks of
Bank as may be used in connection with the Credit Card Accounts (the “Bank
Credit Card Marks” or “Bank Marks”), in the forms and formats approved by Bank,
in communications to Cardholders with respect to the Credit Card Accounts made
by Marketer pursuant to its obligations under this Agreement. It is expressly
agreed that Marketer is not acquiring any right, title or interest in Bank’s
name or any trade names, trademarks, logos or service marks of Bank, all of
which shall be the property of Bank. Marketer shall make no use of Bank’s name
or of any trade names, trademarks, logos or service marks of Bank, without
Bank’s prior written consent, except as specifically authorized in this
Section 2.8.

(c) Use of Name and Trademark. Except as otherwise provided herein, neither
party shall use the registered trademarks, service marks, logo, name or any
other proprietary designations of the other party without that party’s prior
written consent. Each party shall submit to the other party for prior approval
any advertising or promotional materials referring to or describing the Program
in which such trademarks are to be used, which approval shall not unreasonably
be withheld or delayed.

2.9 Cooperation. Each party hereto agrees to cooperate fully with the other
party hereto in furnishing any information or performing any action reasonably
requested by such party that is needed by the requesting party to perform its
obligations under this Agreement or to comply with applicable laws and
regulations. Each party agrees that it shall furnish the other party with true,
accurate and complete copies of such records and all other information with
respect to the Credit Card Accounts and the Program as such party or its
authorized representatives may reasonably request, provided however that neither
party shall be required to divulge any records to the extent prohibited by
applicable law.

2.10 Card Association Membership Participation. At all times during the term of
this Agreement, Bank shall maintain its membership or full participation status
in those Card Associations for which any Credit Card is issued for the Program
that allows Bank to issue cards bearing the corresponding Card Association logo
and otherwise to perform all of its obligations under this Agreement. Bank shall
be responsible for making all reports to the Card Associations which may be
required by its membership therein and Marketer shall be responsive to any
reasonable data requests of Bank related to the Program in order to complete all
reports required by the Card Association. Bank shall provide to Marketer as soon
as practicable all correspondence, communications and feedback from or on behalf
of any Card Association to the extent it relates to the Program. Bank will
comply with the operating rules and regulations of the applicable Card
Association (its “Operating Regulations”) in connection with the Program.
However, if Bank loses its membership in any of the Card Associations for which
a Credit Card is issued for the Program, Marketer may terminate this Agreement
without any termination fee.

At all times during the term of this Agreement, Marketer shall, at its sole cost
and expense, comply with all Operating Regulations applicable to it and its
activities hereunder and maintain such registrations, qualifications, and
filings as may be required by the Operating Regulations in connection with the
activities of Marketer hereunder.

 

8



--------------------------------------------------------------------------------

2.11 Non-exclusive Arrangement. There shall be no restriction on Bank’s right to
issue credit cards independent of the Program and to perform credit card
services on its own behalf or for other parties or affinity groups.

2.12 Ownership of Account Relationships. Bank shall be the owner of the Account
relationships unless such Account relationships are conveyed by Bank to Marketer
or a third party pursuant to the provisions of this Agreement. During the term
hereof, Bank shall not, directly or indirectly, transfer, sell or disclose to
any other person or entity any list (whether in written or other form)
containing the names, addresses and/or telephone numbers of Cardholders that
exists by reason of those persons being Cardholders (a “Cardholder List”);
provided, however, that Bank may disclose such information to third parties
retained by Bank or Marketer to provide required services, other than the
marketing of Enhancements, in connection with the Program. Bank shall not,
directly or indirectly, solicit Cardholders by using a Cardholder List, in whole
or in part, for any other credit card, or for any other purpose, without the
prior written consent of Marketer. The provisions of the preceding sentence
shall not, however, apply upon the expiration or any termination of this
Agreement if the Accounts and any then outstanding Program Receivables are not
purchased by Marketer or its designee as provided in Section 8.1(e) below.

2.13 Performance. Bank represents and warrants that it has all of the necessary
facilities and personnel to establish, operate and administer the Program in
accordance with the terms of this Agreement; that it shall perform its
obligations hereunder at all times and in all respects in accordance with all
applicable federal, state, and local laws and regulations; and that it will
perform its obligations hereunder in a timely manner and with due care. Marketer
represents and warrants that it has all of the necessary facilities and
personnel to operate and administer the Program in accordance with the terms of
this Agreement; that it shall perform its obligations hereunder at all times and
in all respects in accordance with all applicable federal, state, and local laws
and regulations; and that it will perform its obligations hereunder in a timely
manner with due care.

2.14 Assistance with Conversion. Upon any termination of this Agreement, Bank
shall provide to Marketer all assistance reasonably necessary to enable Marketer
to convert the accounts serviced hereunder to the processing system designated
by Marketer, and cooperate with Marketer in its efforts to effect such
conversion, at the earliest practicable date. So long as such conversion is not
caused by Bank’s breach of this Agreement or another relevant agreement related
to the Program, Marketer shall be responsible for all costs and expenses
incurred in connection with such conversion, including any out-of-pocket costs
and expenses reasonably incurred by Bank in connection therewith, all fees and
expenses charged by Processor or any other Processor and any other third parties
in connection with such conversion, and any ongoing liability to Processor or
any other Processor which may result from the conversion.

2.15 Reports. Marketer may, at its own expense and upon reasonable prior notice,
have full access to, and the right to inspect and copy, the books, records and
data records of Bank, or to which Bank has access as a client of any
subcontractor performing work for or on behalf of Bank, relating to the Program,
and during the term of this Agreement, Bank shall furnish to Marketer all such
information concerning Accounts established and administered by Bank pursuant to
this Agreement as Marketer may reasonably request. Bank may, at its own

 

9



--------------------------------------------------------------------------------

expense and upon reasonable prior notice, have full access to, and the right to
inspect and copy, the books, records and data records of Marketer, or to which
Marketer has access as a client of any subcontractor performing work for or on
behalf of Marketer, relating to the Program, and during the term of this
Agreement, Marketer shall furnish to Bank all such information concerning
Accounts established and administered by Marketer pursuant to this Agreement as
Bank may reasonably request.

2.16 Expenses. Marketer shall be responsible for all expenses arising in
connection with the Program, except for those expenses which Bank has
specifically agreed to pay in this Agreement.

Without limiting the generality of the foregoing, Marketer agrees to reimburse
Bank for all reasonable and customary outside legal fees actually incurred
related to the Program, including those related to Bank’s review and approval of
the Solicitation Materials and, except as otherwise provided in Sections 8.2 and
8.3 hereof, any legal fees incurred by Bank in connection with any litigation
relating to the Program. Notwithstanding the foregoing, however, Bank shall be
responsible for its own legal fees incurred in the negotiation and preparation
of this Agreement and any subsequent amendments hereto.

2.17 Charged-off Accounts. During the term of the Agreement, on the last Banking
Day of each calendar month, Bank shall automatically and without further action
or consideration, and hereby does, sell, transfer, set over and convey to
Marketer all of its right, title and interest in and to each Account that has
been charged-off as uncollectible during such calendar month in accordance with
the policies and procedures specified in the Manual and all rights of Bank, if
any, to Credit Card Receivables therein, and, on and after each such date,
Marketer shall automatically and without further action or consideration, and
hereby does, assume Bank’s obligations with respect to each such Account.
Marketer shall pay all transfer taxes, if any, in connection with the
conveyances contemplated by this Section 2.17. Bank and Marketer intend that
such sale of the Accounts and all rights of Bank, if any, to Credit Card
Receivables therein under this Section 2.17 is intended to be an absolute sale,
including for accounting purposes, of all of Bank’s interest in, to and under
such Accounts and all rights of Bank, if any, to Credit Card Receivables
therein, providing Marketer with the full benefits of ownership of same, and
Bank and Marketer do not intend these transactions to be, or for any purpose to
be characterized as, a loan secured by such Accounts. If despite such intention,
a court characterizes the sale of Accounts hereunder as a loan rather than an
absolute sale, then this Agreement shall be deemed to be, and hereby is, a
security agreement, within the meaning of the Uniform Commercial Code in effect
in any relevant jurisdiction, and Bank hereby grants to Marketer a first
priority perfected security interest in, to and under all of Bank’s right, title
and interest, whether now owned or hereafter acquired, in, to and under each and
every Account transferred to Marketer pursuant to this Section 2.17 and all
rights of Bank, if any, to Credit Card Receivables therein, for the purpose of
securing Bank’s obligations under this Agreement.

2.18 Compliance.

(a) Marketer represents and warrants, and shall be solely obligated for
ensuring, that the following comply with all applicable laws, regulations, and
the Operating Regulations:

 

  (i) the terms and conditions for the Credit Cards (including, without
limitation, the interest rates, fees and charges),

 

10



--------------------------------------------------------------------------------

  (ii) the Cardholder Agreement and disclosure statement, form of billing
statement (except to the extent Bank refuses to format, for reasons other than
system limitations, the billing statement pursuant to Marketer’s written
request), and other notices and documents related to each Cardholder’s Credit
Card Account,

 

  (iii) the forms of the written application, the telemarketing scripts and all
other Solicitation Materials, including any notices and disclosures required or
permitted under applicable laws, rules or regulations to be included thereon or
therewith,

 

  (iv) amendments to the Manual and the activities addressed therein that are
specifically requested by Marketer,

 

  (v) the credit and marketing scorecards, criteria and procedures,

 

  (vi) with regard to all Enhancements whatsoever offered to Cardholders or
prospective Cardholders, all (A) solicitation and promotional materials, scripts
and procedures, (B) the Enhancements themselves, (C) all agreements, notices,
documents and procedures pertaining thereto, and (D) the application and
implementation of each of the foregoing,

 

  (vii) all other solicitation, marketing, advertisement, acquisition and
collection activities (but only where such collection activities are performed
by Marketer or vendors unaffiliated with Bank) relating in any way to the Credit
Cards or to the Enhancements, including, without limitation, all Internet
advertising, websites and links (whether or not operated by Marketer) that make
any reference to the Credit Cards or to any Enhancements, and all activities
involving disclosure to, or use or disclosure by, Marketer or any third party
under arrangement with Marketer, of any information relating to any Bank
“consumer” or “customer” (as those terms are defined in the Gramm-Leach-Bliley
Act and regulations thereunder).

(b) Bank shall immediately provide to Marketer all feedback, criticism,
comments, formal and informal examination results from any Regulatory Authority
having jurisdiction over Bank, so long as the provision of such information is
not prohibited by law or by the Regulatory Authority.

(c) As a means for Bank and Marketer to assess compliance with the provisions
contained in this Agreement, as well as any requirements set forth by any
Regulatory Authority, Bank and Marketer shall develop a Performance Matrix that
sets forth the following information:

 

  (i) Key performance indicators in each major functional area of the Program,

 

11



--------------------------------------------------------------------------------

  (ii) Mutually-agreed upon acceptable performance ranges for each such
indicator,

 

  (iii) Frequency with which such indicator shall be updated, and

 

  (iv) Supporting Management Reports from which the data can be found.

(d) The parties further agree that they shall cooperate in accordance with
Section 2.9 to address any areas identified in the Performance Matrix to be
outside of the performance ranges set forth therein.

(e) Marketer shall annually procure an independent audit or review of the
Program by a third party reasonably acceptable to Bank. The audit or review
shall compare the terms and conditions of the Credit Cards and the Program to
the provisions of the FDIC’s Financial Institution Letter 2-2003 (“FIL 2-2003”)
and identify any deficiencies demonstrating non-compliance. In the event the
audit or review reveals compliance issues, Marketer shall revise the terms and
conditions of the Cards and Program as necessary to comply with FIL 2-2003 as
soon as reasonably possible. Marketer shall engage the auditor for the first
such audit or review by September 30, 2007, and the audit or review shall
commence no later than December 31, 2007.

2.19 Third Party Service Providers.

(a) Marketer may from time to time retain the services of third parties (“Third
Party Service Providers”) to perform services which Marketer has agreed to
perform pursuant to this Agreement.

(b) Program Critical Third Party Service Providers. Marketer shall obtain Bank’s
prior written consent, which consent shall not be unreasonably withheld, prior
to retaining any Third Party Service Providers who are involved in critical
facets of the Program (“Program Critical Third Party Service Providers”). Such
critical facets shall include, but are not limited to, any Third Party Service
Providers who provide call center, collection, card embossing, account data
entry, processing (including the Processor), payment remittance, payment posting
services, data warehousing, as well as any other entity that has access to
nonpublic, personally identifiable information as that term is defined in the
Gramm-Leach-Bliley Act.

(c) Other Third Party Service Providers. Marketer shall make available to Bank,
upon Bank’s request, reasonable information, excluding pricing, related to any
Third Party Service Provider that is not a Program Critical Third Party Service
Provider (the “Other Third Party Service Provider”).

(d) Bank acknowledges that Marketer may be or is contracting with those Third
Party Service Providers identified on Exhibit B attached hereto and incorporated
herein by this reference. Bank and Marketer agree that those Third Party Service
Providers listed on

 

12



--------------------------------------------------------------------------------

Exhibit B identified with an asterisk (“*”) are considered Program Critical
Third Party Service Providers. Marketer shall make reasonable efforts to notify
the Bank in writing of any changes to the list of Program Critical Third Party
Service Providers listed in Exhibit B at least thirty (30) days prior to
entering into a contractual relationship with a new Program Critical Third Party
Service Provider and within sixty (60) days of any termination of any Program
Critical Third Party Service Provider. Marketer shall update the list of Other
Third Party Service Providers at least semi-annually.

(e) Marketer shall remain liable for any services performed by any Third Party
Service Providers. Marketer shall make commercially reasonable efforts to
include provisions in any new agreement with a Program Critical Third Party
Service Provider requiring the Program Critical Third Party Service Provider to
allow Bank and any Regulatory Authority having jurisdiction over Bank to audit,
inspect, and review their facilities, personnel, files and records insofar as
they relate to the Cards, the Accounts, or the Program. Such efforts shall
include, but not be limited to, Marketer’s termination of the contract between
Marketer and said Program Critical Third Party Service Provider if such service
provider fails to allow, without regard to whether the contract permits such
audit, inspection or review, the required audit, inspection or review. With
respect to existing Program Critical Third Party Service Providers, Marketer
shall use its commercially reasonable efforts to procure such audit and
inspection rights in the event required by Bank or its Regulatory Authority, and
Marketer shall take those measures reasonably required to honor the requirement
of any such audit, inspection or review. Any audit, inspection, or review as
provided hereunder shall be on terms reasonably acceptable to the applicable
third party service provider, including advance notice, respecting the operating
hours and confidentiality, and such other reasonable terms established of the
third party service provider. Marketer shall use commercially reasonable efforts
to include provisions in any agreement with any Other Third Party Service
Provider requiring the Third Party Service Provider to allow Bank and any
Regulatory Authority having jurisdiction over Bank to audit, inspect, and review
their facilities, personnel, files and records insofar as they relate to the
Cards, the Accounts, or the Program.

(f) Marketer shall contractually require all Third Party Service Providers to
maintain safeguards over the use, destruction, dissemination, sharing, and
storage of Confidential Information and Cardholder information relating to the
Cards, Accounts, or the Program.

2.20 Bank Relationship Officer.

(a) A specified Bank representative (the “Bank Relationship Officer”) shall have
reasonable access to Marketer’s and any Program Critical Third Party Service
Providers’ facilities, personnel, files and records to review and examine the
services provided to Cardholders for adherence to policies, procedures, rules,
regulations, and any regulatory guidance documents that apply to the Bank. The
Bank Relationship Officer shall be permitted to utilize a reasonable system of
routine monitoring, sampling, and other review methods by which to evaluate
Marketer’s performance of its obligations and shall be granted reasonable access
to those personnel at Marketer or the Third Party Service Provider who can
answer questions relating to the Cards, Accounts, and Program. The Bank
Relationship Officer shall have access to audit reports and quality assurance
reviews conducted by the Marketer or any other external party related to the
Accounts. Marketer shall designate a specified representative (the “Marketer

 

13



--------------------------------------------------------------------------------

Relationship Officer”) to coordinate matters related to the Accounts with the
Bank Relationship Officer and ensure that the Bank Relationship Officer is
permitted to undertake the activities contemplated herein. The Bank and Marketer
shall consult with the other Party, prior to replacing its Relationship Officer,
and in good faith discuss any reasonable objection the other Party may have to
such replacement.

(b) Without regard to any other provisions contained herein, Marketer agrees to
provide the Bank Relationship Officer and the Bank’s internal audit staff with
electronic access to all Cardholder records maintained by the Processor. Such
access shall be made available on-site at the Marketer, as well as at
agreed-upon Bank locations with any installation or ongoing connectivity costs
for the Bank to be reimbursed by the Marketer.

(c) Marketer agrees to reimburse Bank for all reasonable and customary salary
and benefit costs actually incurred for the Bank Relationship Officer, up to
$80,000 per complete Program year of service, plus an annual five percent
(5%) cost of living adjustment for each Program year following the first year.
Marketer also agrees to reimburse Bank for all reasonable and customary travel
costs incurred for the Bank Relationship Officer to reasonably conduct on-site
visits or reviews at the Third Party Service Providers or at a location outside
of the Atlanta, Georgia metropolitan area pursuant to an audit schedule approved
by Marketer and Bank.

ARTICLE III

FINANCIAL TERMS

3.1 Bank Program Fees. The parties shall comply with the provisions of Exhibit
C.

3.2 Settlement Reserve. Upon the execution of this Agreement, Marketer shall
establish with Bank a settlement reserve (the “Settlement Reserve”), adjusted
monthly during the term of this Agreement as provided herein. From the beginning
of the Initial Term until the six month anniversary of the date that the first
Active Account is opened, the Settlement Reserve shall be a sum equal to the
greater of $100,000 or the Four Day Float Risk on the Credit Card Accounts
during the prior two months. After such six month anniversary, the Settlement
Reserve shall be the Four Day Float Risk on the Credit Card Accounts during the
prior two months. The “Four Day Float Risk” shall be equal to the largest
consecutive four (4) day obligation of Bank to pay the daily Card Association
net purchase and cash advance obligations during the immediately prior two month
period, provided, however, that in no event shall payments made by or on behalf
of Cardholders be considered in calculating the Four Day Float Risk. The
Settlement Reserve shall be refundable to Marketer and paid over to Marketer by
Bank promptly after termination of this Agreement and after all amounts due to
Bank (or expected to become due) pursuant to this Agreement have been paid.

To secure the full performance of Marketer’s obligations hereunder, Marketer
grants to Bank a first priority perfected security interest in the Settlement
Reserve. Marketer authorizes Bank to file any financing statements, execute any
other documents on its behalf, and take such other steps as Bank may reasonably
deem necessary in order to evidence or perfect such security interest.

 

14



--------------------------------------------------------------------------------

3.3 [Reserved].

3.4 No Further Fees. The amounts provided for in this Article III with respect
to payments due Bank include all amounts chargeable by Bank under this
Agreement, and Marketer shall not be required to pay, and Bank shall not be
permitted to invoice Marketer for, any other charges in connection herewith,
except for those additional services agreed to by Marketer in writing and any
costs and expenses which are the responsibility of Marketer hereunder.

ARTICLE IV

PURCHASE AND SALE OF RECEIVABLES AND ACCOUNTS;

ADDITIONAL COVENANTS OF THE PARTIES

4.1 Purchase and Sale of Receivables.

(a) Bank shall sell to Marketer and Marketer shall thereafter purchase from
Bank, on a daily basis, (i) 100% of the Program Receivables and all Non-Program
Receivables related thereto, and (ii) all of Bank’s right, title and interest in
and to all payments made by on or behalf of Cardholders attributable to the
purchased Program Receivables and the purchased Non-Program Receivables related
thereto. For purposes hereof, the purchase price (“Purchase Price”) shall be
equal to 100% of the Program Receivables. With respect to Credit Card
Receivables sold to Marketer under this Section 4.1(a), Bank shall pay daily to
Marketer all payments made by or on behalf of the Cardholders attributable to
the purchased Credit Card Receivables. To the extent not otherwise conveyed
hereunder, Bank does hereby sell, transfer, assign, set over and otherwise
convey to Marketer, without recourse except as provided herein, on a daily
basis, 100% of the Program Receivables and all Non-Program Receivables related
thereto. The parties hereto intend that the conveyance of Bank’s right, title
and interest in and to the Program Receivables and the Non-Program Receivables
shall constitute a sale and not a secured borrowing, including for accounting
purposes. If despite such intention, a court characterizes the sale of such
Program Receivables and Non-Program Receivables hereunder as a loan rather than
an absolute transfer, then this Agreement shall be deemed to be, and hereby is a
security agreement, within the meaning of the Uniform Commercial Code in effect
in any relevant jurisdiction, and Bank hereby grants to Marketer a first
priority perfected security interest in, to and under all of Bank’s right, title
and interest whether now owned or hereafter acquired, in, to and under each and
every Program Receivable and Non-Program Receivables transferred to Marketer
pursuant to this Section 4.1(a) for the purpose of securing Bank’s obligations
under this Agreement.

(b) No later than 1:00 p.m. (Eastern Time) on each Banking Day, Bank shall
notify by e-mail and facsimile transmission the Chief Financial Officer or such
officer’s designee at Marketer of the amount due to or owed by Marketer for
transactions pursuant to Section 4.1 (a) above (the “Settlement Amount”).
Payments due for any day shall be made by the appropriate party by wire transfer
no later than 4:00 p.m. (Eastern Time), unless Bank is late in

 

15



--------------------------------------------------------------------------------

notifying Marketer of the Settlement Amount due for any day, in which case the
appropriate party shall use all reasonable efforts to send the wire transfer
within the time period set forth above or as soon thereafter as possible, but in
any event no later than 5:00 p.m. (Eastern Time) of the next Banking Day
following Marketer’s receipt of notice from Bank. In the event the wire transfer
of the full Purchase Price due is not received by Bank by 5:00 p.m. (Eastern
Time) of the next Banking Day following Marketer’s receipt of notice from Bank,
Bank shall be entitled to withdraw the Purchase Price from the Settlement
Reserve. In such event, Marketer shall also pay Bank a fee of ten thousand
dollars ($10,000) and Bank shall also be entitled to such other remedies as
described in this Agreement. The party expecting to receive payment shall
promptly notify the party required to send a payment by facsimile transmission
if any such required payment is not received when due and shall use reasonable
efforts to provide such notice to the party required to send payment by 5:30
p.m. (Eastern Time) of the due date but in no event shall such notice be given
later than 12:30 p.m. (Eastern Time) of the Banking Day following said due date.

(c) In the event Marketer has reason to dispute the accuracy of the Settlement
Amount reported by Bank for any day, Marketer shall promptly so notify Bank, but
such notice shall not affect either party’s obligation for timely payment of the
Settlement Amount as noticed by Bank.

In the event it is determined that Marketer was correct in disputing the
accuracy of the Settlement Amount for a given day, or if Bank shall fail for any
other reason to properly remit the Settlement Amount due for any given day to
Marketer, Bank shall promptly remit to Marketer the amount due Marketer with
interest thereon computed at the rate of three (3) percentage points above the
Prime Rate in effect on the date said sum was first due.

If Marketer shall fail for any reason to remit to Bank the Settlement Amount due
for any given day, then Marketer shall promptly remit to Bank the amount due
Bank with interest thereon from the date such sum was due until the date the
Settlement Amount is paid computed at the rate of three (3) percentage points
above the Prime Rate in effect on the date said sum was first due.

If Marketer fails on any given day to pay the Purchase Price indicated by Bank,
as provided hereunder, even in the event Marketer disputes such amount, and such
failure is not cured within five (5) Banking Days from the date Marketer
receives notification of nonpayment, Bank may (but need not and without waiver
of its rights), in addition to any other rights and remedies it may have, upon
notice to Marketer, sell to any third party any interest in the Credit Card
Receivables that Marketer failed to purchase.

(d) Bank shall remain the owner of all Credit Card Accounts, notwithstanding any
sale of any Credit Card Receivables to Marketer or a third party under this
Section 4.1. Marketer shall not be deemed to have assumed any obligations of
Bank with respect to the Credit Card Accounts by virtue of any purchase of
Credit Card Receivables hereunder. Except as otherwise provided herein, Bank
shall not sell any Credit Card Receivables or any interest therein to any third
party without the prior written consent of Marketer.

 

16



--------------------------------------------------------------------------------

(e) The sale of Program Receivables and Non-Program Receivables contemplated in
4.1(a) hereof shall occur upon settlement therefor by or on behalf of Marketer
and no additional documents shall be required by the parties to effect any such
sale. Notwithstanding the foregoing, if, in the reasonable judgment of either
party, in connection with any such purchase and sale, any additional instrument,
document, or certificate is required to further evidence such purchase and sale,
the other party shall execute and deliver any such document.

4.2 Sale of Accounts. Except as provided in this Agreement, Bank shall not sell
or transfer any Credit Card Account created under the Program, or any interest
therein, to any party without the prior written consent of Marketer. Marketer
shall have the right to purchase the Credit Card Accounts as described in
Sections 8.1(c) and 8.1(e).

4.3 Covenants of Bank. During the term of this Agreement, (i) Bank shall take no
action (or fail to take any action) which would serve to allow for the creation
of a lien, pledge, security interest or other encumbrance on any of the Credit
Card Receivables or Accounts (other than in connection with the sale to
Marketer), (ii) Bank shall take no action (or fail to take any action) that
could result in Bank no longer being the lawful owner of the Accounts and Credit
Card Receivables (other than in connection with the sale to Marketer), and
(iii) Bank shall take no action (or fail to take any action) that could prevent
Bank from having the absolute right and authority to sell the Accounts and
Credit Card Receivables.

4.4 Application of Cardholder Payments. Except as otherwise provided herein, all
Cardholder payments received with respect to Credit Card Receivables purchased
by Marketer shall be the property of Marketer and shall be remitted to Marketer.

If Marketer fails to perform its obligation hereunder to purchase new Program
Receivables for two (2) Business Days and such failure is continuing, Bank
(i) first, apply the Settlement Reserve to pay the purchase price of new Program
Receivables, and (ii) second, if such failure is continuing, apply all payments,
credits, refunds, and reversals received by Bank to pay the purchase price of
new Program Receivables for a period of twenty-six (26) days. Such payments,
credits, refunds and reversals received by Bank shall be used to pay the
purchase price of new Program Receivables before Marketer shall have any
interest in such payments or any rights to apply such payments to Program
Receivables or Non-Program Receivables previously purchased by Marketer. To the
extent that, notwithstanding the foregoing, Bank has used its own monies to fund
new Program Receivables, such Program Receivables shall be retained by and shall
be the property of Bank. If during such 26-day period Bank has used its own
monies to fund new Program Receivables, thereafter Bank may during such 26-day
period apply payments, credits, refunds, and reversals received by Bank to pay
the purchase price due from Marketer for such Program Receivables, and in such
event Bank shall be deemed to have conveyed such Program Receivables to Marketer
and Marketer shall be deemed to have purchased such Program Receivables pursuant
to section 4.1 above.

4.5 Chargebacks and Refunds. All claims by Cardholders for refunds, reversals,
or credits made with respect to Credit Card Receivables purchased hereunder by
Marketer shall be the responsibility of Marketer and shall be due from Marketer
on demand. Provided that Marketer has fulfilled its obligations set forth in the
preceding sentence, all payments received

 

17



--------------------------------------------------------------------------------

from any other party with respect to a transaction giving rise to any such
refund or reversal, including payments received from merchant accounts or the
reversal of payments made to a merchant, shall constitute the property of
Marketer. Marketer acknowledges that the ultimate liability for any refunds due
to Cardholders with respect to Credit Card Receivables purchased by it shall be
the responsibility of Marketer.

4.6 Additional Covenants of Marketer.

(a) Marketer shall maintain, at its sole expense, an errors and omissions policy
and a general comprehensive liability policy, each with a financially sound and
reputable insurer acceptable to Bank. Such errors and omissions policy shall
insure Marketer for not less than Five Million Dollars ($5,000,000) per
occurrence and Five Million Dollars ($5,000,000) in the aggregate. Marketer
shall provide to Bank, on the date hereof and from time to time thereafter upon
any change in or renewal of such errors and omission policy, a copy of the
certificate of insurance evidencing such policy. Marketer shall not take any
action to cancel or terminate such policy unless a substantially similar policy
is in effect providing the same coverage. Marketer shall instruct its insurance
carrier to notify Bank concurrently with the delivery of any notice regarding
the renewal, termination, or cancellation by the issuer of such policy.

(b) Marketer shall, while this Agreement is in effect, prepare and maintain
disaster recovery, business resumption, and contingency plans appropriate for
the nature and scope of the Program, the activities of Marketer, and the
obligations to be performed by Marketer hereunder and also sufficient to enable
Marketer to promptly resume the performance of its obligations hereunder in the
event of a natural disaster, destruction of Marketer’s facilities or operations,
utility or communication failures, or similar interruption in the operations of
Marketer or the operations of a third party which in turn materially affect the
operations of Marketer. Marketer shall make available to Bank copies of all such
disaster recovery, business resumption, and contingency plans and shall make
available to Bank copies of any changes thereto. Marketer shall periodically
test such disaster recovery, business resumption, and contingency plans as may
be appropriate and prudent in light of the nature and scope of the activities
and operations of Marketer and its obligations hereunder and shall promptly
provide Bank with results of any such tests.

(c) Marketer shall promptly provide written notice to Bank of the occurrence of
any of the following: (i) any changes or disruptions in the equipment,
facilities, systems, staffing, or other arrangements or contracts with third
parties which may in any material respect have the effect of impairing,
disrupting, or preventing the timely and full performance by Marketer of its
obligations under this Agreement; and (ii) any material written claim asserted
by a Cardholder or any other party to Marketer, or of which Marketer has notice,
alleging that Marketer, any Third Party Service Provider retained by Marketer,
or Bank has violated any applicable laws or regulations.

(d) Marketer shall promptly disclose to Bank any breaches in security with
respect to its operations or the services it provides to Bank hereunder or
databases or information maintained by Marketer with respect to Accounts that
result in unauthorized intrusions that may have a material adverse effect on
Bank or Cardholders. Marketer shall report to Bank when any

 

18



--------------------------------------------------------------------------------

such material intrusion has incurred, the estimated effect of the intrusion on
Bank or its Cardholders, and the specific corrective actions taken or planned to
be taken. In addition, Marketer agrees that it will not make material changes to
its security procedures and the requirements affecting the performance of its
obligations hereunder which would materially lessen the security of its
operations or materially reduce the confidentiality of data bases and
information maintained with respect to Bank, Cardholders, and Accounts without
the prior written consent of Bank.

4.7 Lockbox Arrangements. Marketer agrees that it shall establish lockbox
arrangements for the receipt of Account payments. The funds in the lockbox
account shall be made available to Bank pursuant to the control agreement
referred to below in the event Marketer fails to perform its obligation
hereunder to purchase a Program Receivable and the Settlement Reserve have been
depleted as described in Section 4.4. For a period of twenty-six (26) days
following such depletion of the Settlement Reserve, all payments, credits,
refunds, and reversals thereafter received and deposited in a lockbox account
shall be made but only to the extent necessary to pay the purchase price of new
Program Receivables and shall be subject to Section 4.4. Such lockbox
arrangements shall be reasonably acceptable to Bank, including, but not limited
to, arrangements for the execution of a control agreement by the lockbox agent,
Bank, and Marketer acknowledging Bank’s security interest in the Account
payments and granting Bank the ability to redirect the same to Bank in the event
Marketer fails to perform its obligations hereunder to purchase a Program
Receivable. Any lockbox arrangements for the receipt of Account payments shall
specifically acknowledge the rights of Bank under Section 4.4.

ARTICLE V

ADDITIONAL PRODUCTS AND SERVICES

5.1 Additional Services. In the event Marketer requests Bank to perform any
additional services in connection with the Cards issued under the Program which
are not already required to be performed under this Agreement by Bank, and which
would entail additional expense by Bank, and Bank agrees to provide such
services in connection with Cards issued hereunder, then the details and the
costs of such services shall be agreed to by Marketer and Bank in writing and
shall be attached to this Agreement as an amendment or set forth in a separate
document.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties of Bank. Bank hereby represents and warrants
to Marketer as follows:

(a) Organization. Bank is a national banking association duly organized, validly
existing and in good standing under the laws of the United States.

 

19



--------------------------------------------------------------------------------

(b) Capacity; Authority; Validity. Bank has all necessary corporate power and
authority to enter into this Agreement and to perform all of the obligations to
be performed by it under this Agreement. This Agreement and the consummation by
Bank of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of Bank, and this Agreement has been duly
executed and delivered by Bank and constitutes the valid and binding obligation
of Bank and is enforceable in accordance with its terms (except as such
enforceability may be limited by equitable limitations on the availability of
equitable remedies and by bankruptcy and other laws affecting the rights of
creditors generally).

(c) Compliance. All aspects of Bank’s performance of this Agreement or related
to the Program comply and will comply in all material respects with applicable
law and regulations but subject to the obligations of Marketer set forth in
Section 2.18 above.

(d) Conflicts; Defaults. Neither the execution and delivery of this Agreement by
Bank nor the consummation of the transactions contemplated herein by Bank will
(i) conflict with, result in the breach of, constitute a default under, or
accelerate the performance required by, the terms of any contract, instrument or
commitment to which Bank is a party or by which Bank is bound, (ii) violate the
articles of association or bylaws, or any other equivalent organizational
document, of Bank, (iii) result in the creation of any lien, charge or
encumbrance upon any of the Credit Card Accounts or the Credit Card Receivables
(except pursuant to the terms hereof), (iv) require any consent or approval
under any judgment, order, writ, decree, permit or license, to which Bank is a
party or by which it is bound, or (v) require the consent or approval of any
other party to any contract, instrument or commitment to which Bank is a party
or by which it is bound. Bank is not subject to any agreement with any
Regulatory Authority which would prevent the consummation by Bank of the
transactions contemplated by this Agreement.

(e) Litigation. At the date of this Agreement, there is no claim, or any
litigation, proceeding, arbitration, investigation or controversy pending to
which Bank is a party, which adversely affects any of its assets or the ability
of Bank to consummate the transactions contemplated hereby, and, to the best of
Bank’s knowledge, no such claim, litigation, proceeding, arbitration,
investigation or controversy has been threatened or is contemplated and to the
best of Bank’s knowledge, no facts exist which would provide a basis for any
such claim, litigation, proceeding, arbitration, investigation or controversy.

(f) No Consent, Etc. At the date of this Agreement, no consent of any person
(including without limitation, any stockholder or creditor of Bank) and no
consent, license, permit or approval or authorization or exemption by notice or
report to, or registration, filing or declaration with, any governmental
authority is required (other than those previously obtained and delivered to
Marketer) in connection with the execution or delivery of this Agreement by
Bank, the validity of this Agreement with respect to Bank, the enforceability of
this Agreement against Bank, the consummation by Bank of the transactions
contemplated hereby, or the performance by Bank of its obligations hereunder.

(g) FDIC Insurance. Bank is, and at all times during the term hereof will
remain, a member of the Federal Deposit Insurance Corporation.

 

20



--------------------------------------------------------------------------------

6.2 Representations and Warranties of Marketer. Marketer hereby represents and
warrants to Bank as follows:

(a) Organization. Marketer is a for profit corporation duly organized, validly
existing and in good standing under the laws of the State of Georgia.

(b) Capacity; Authority; Validity. Marketer has all necessary power and
authority to enter into this Agreement and to perform all of the obligations to
be performed by it under this Agreement. This Agreement and the consummation by
Marketer of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on the part of Marketer, and this Agreement
has been duly executed and delivered by Marketer and constitutes the valid and
binding obligation of Marketer and is enforceable in accordance with its terms
(except as such enforceability may be limited by equitable limitations on the
availability of equitable remedies and by bankruptcy and other laws affecting
the rights of creditors generally).

(c) Compliance. All aspects of the Program, all terms of the Accounts and the
Cardholder Agreements, and all Solicitation Materials and other documents,
materials and agreements supplied or communicated in any form to Cardholders,
prospective Cardholders or others in connection with the Program comply and will
comply in all material respects with applicable law and regulations.

(d) Conflicts; Defaults. Neither the execution and delivery of this Agreement by
Marketer nor the consummation of the transactions contemplated herein by
Marketer will (i) conflict with, result in the breach of, constitute a default
under, or accelerate the performance provided by the terms of any contract,
instrument or commitment to which Marketer is a party or by which it is bound,
(ii) violate the certificate of incorporation or bylaws, or any other equivalent
organizational document, of Marketer, (iii) require any consent or approval
under any judgment, order, writ, decree, permit or license, to which Marketer is
a party or by which it is bound, or (iv) require the consent or approval of any
other party to any contract, instrument or commitment to which Marketer is a
party or by which it is bound. Marketer is not subject to any agreement with any
Regulatory Authority which would prevent the consummation by Marketer of the
transactions contemplated by this Agreement.

(e) Litigation. At the date of this Agreement, there is no, claim, or any
litigation, proceeding, arbitration, investigation or controversy pending, to
which Marketer is a party and by which it is bound, which adversely affects
Marketer’s ability to consummate the transactions contemplated hereby and, to
the best of Marketer’s knowledge, no such claim, litigation, proceeding,
arbitration, investigation or controversy has been threatened or is contemplated
and, to the best of Marketer’s knowledge, no facts exist which would provide a
basis for any such claim, litigation, proceeding, arbitration, investigation or
controversy.

(f) No Consent, Etc. No consent of any person (including without limitation, any
stockholder or creditor of Marketer) and no consent, license, permit or approval
or authorization or exemption by notice or report to, or registration, filing or
declaration with, any governmental authority is required (other than those
previously obtained and delivered to Bank) in connection with the execution or
delivery of this Agreement by Marketer, the validity or enforceability of this
Agreement against Marketer, the consummation of the transactions contemplated
hereby, or the performance by Marketer of its obligations hereunder.

 

21



--------------------------------------------------------------------------------

(g) Criminal Convictions. Neither Marketer nor any principal of Marketer has
been subject to any of the following:

 

  (i) Criminal conviction (except minor traffic offenses and other petty
offenses); or

 

  (ii) IRS lien or federal or any material state tax lien; or

 

  (iii) Enforcement agreement, memorandum of understanding, cease and desist
order, administrative penalty, or similar agreement concerning lending matters,
or the stored value card business or participation in the affairs of a financial
institution that has a reasonable probability of creating a materially adverse
finding, ruling, or penalty against Bank or the Program; or

 

  (iv) Administrative or enforcement proceedings or investigation commenced by
the Securities and Exchange Commission, any state securities regulatory
authority, Federal Trade Commission, federal or state bank regulator, or any
other state or federal regulatory agency, with the exception of routine
communications from a Regulatory Authority in the ordinary course of Marketer’s
business that has a reasonable probability of creating a materially adverse
finding, ruling, or penalty against Bank or the Program; or

 

  (v) Restraining order, decree, injunction, or judgment in any proceeding or
lawsuit, alleging fraud, deceptive practices, or illegal activity on the part of
Marketer or any principal thereof.

For purposes of this section, the word “principal” shall include any person
directly or indirectly owning ten percent (10%) or more of Marketer, any senior
officer or director of Marketer, or any person actively participating in the
control of Marketer’s business.

Marketer shall notify Bank within twenty (20) calendar days if any of the above
actions shall occur during the term of this Agreement. Bank shall have the
right, at any time during the term of this Agreement, to obtain and use any
publicly available background information on any principal of Marketer. The
representation and warranty set forth in this subsection shall be continuing
and, in the event the representation and warranty is no longer true, the same
shall be considered an “Event of Default” under Section 8.1(b)(i)(A) and Bank
shall have the right to terminate the Agreement pursuant to
Section 8.1(b)(i)(A)(2).

 

22



--------------------------------------------------------------------------------

ARTICLE VII

CONFIDENTIAL INFORMATION; PRIVACY OF CONSUMER INFORMATION,

INFORMATION SECURITY

7.1 Confidential Information. All material and information supplied by one party
to the other party in the course of the negotiation of this Agreement and its
performance hereunder, including, but not limited to, information concerning
either party’s marketing plans; technological developments, objectives and
results; financial results; customers; business operations; and vendor
agreements are confidential and proprietary to the disclosing party
(“Confidential Information”). Confidential Information does not include any
information that was (i) known to the receiving party at the time of disclosure
or developed independently by such party without violating the terms herein;
(ii) in the public domain at the time of disclosure or enters the public domain
following disclosure through no fault of the receiving party; or (iii) disclosed
to the receiving party by a third party that is not prohibited by law or
agreement from disclosing the same. Notwithstanding the foregoing, but without
limiting the effect of the last sentence of Section 2.12 hereof, each Cardholder
List shall be deemed Confidential Information owned by Marketer but in all cases
and at all times subject to the provisions of Section 7.3 below.

7.2 Protection of Confidential Information. Confidential Information shall be
used by each party solely in the performance of its obligations pursuant to this
Agreement. Each party shall receive Confidential Information in confidence and
not disclose Confidential Information to any third party, except (i) as may be
necessary to perform its obligations pursuant to this Agreement, or (ii) as may
be required by law or agreed upon in writing by the other party. Each party
shall take all reasonable steps to safeguard Confidential Information disclosed
to it so as to ensure that no unauthorized person shall have access to any
Confidential Information. Each party shall, among other safeguards which it may
consider necessary, require its employees, agents, and subcontractors having
access to Confidential Information to enter into appropriate confidentiality
agreements containing such terms as are necessary to satisfy its obligation
herein. Each party shall promptly report to the other party any unauthorized
disclosure or use of any Confidential Information of that party of which it
becomes aware. Neither party shall use any Confidential Information in any
manner contrary to the interests of the other party. Upon request or upon
termination of this Agreement, each party shall return to the other party all
Confidential Information in its possession or control. No disclosure by a party
hereto of Confidential Information of such party shall constitute a grant to the
other party of any interest or right whatsoever in such Confidential
Information, which shall remain the property solely of the disclosing party.
Nothing contained herein shall limit a party’s rights to use its Confidential
Information in any manner whatsoever.

Notwithstanding anything herein to the contrary, each party (and each employee,
representative or other agent of each party) hereto may disclose to any and all
persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4 and applicable state or local tax law) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such parties (or their
representatives) relating to such tax treatment and tax structure; provided that
with respect to any document or similar

 

23



--------------------------------------------------------------------------------

item that in either case contains information concerning the tax treatment or
tax structure of the transaction as well as other information, this sentence
shall only apply to such portions of the document or similar item that relate to
the treatment or tax structure of the transactions contemplated hereby.

7.3 Privacy of Consumer Information. Marketer agrees to comply with all laws and
regulations concerning or applicable to safeguarding the confidentiality and
privacy of Bank’s customer and consumer information and also agrees to abide by
the provisions of any privacy policy or privacy notice furnished by Bank to
Cardholders. Marketer agrees that it will use personal and confidential
information of Cardholders and applicants for Accounts (“Consumer Information”)
solely for the purpose of providing services under this Agreement, and Marketer
warrants that it has in place and employs appropriate measures designed to meet
the objectives of the security and confidentiality guidelines of the federal
banking agencies’ Interagency Guidelines Establishing Standards for Safeguarding
Consumer Information and 12 C.F.R. Part 332, et al adopted in connection with
the federal Gramm-Leach-Bliley Act of 1999 (“GLBA”). To the extent that Marketer
has rights pursuant to this Agreement to any data, records, or information
described in this section or to the extent that any such data, records, or
information are deemed Confidential Information owned by Marketer, Marketer
shall nonetheless use and maintain such data, records, and information in full
compliance with all laws and regulations described in this section. Without
limiting the foregoing, Marketer shall make commercially reasonable efforts to
ensure that Bank personnel do not have access to confidential information and
consumer information relating to the programs of any other financial
institutions and Marketer shall make commercially reasonable efforts to ensure
that no other financial institution or their personnel have access to the Bank’s
Confidential Information and Consumer Information.

7.4 Information Security.

(a) General Information Security. Marketer and Bank shall comply with the
following guidelines, or as Marketer and Bank may otherwise agree from time to
time:

 

  (i) each party shall implement and maintain an information security plan that
meets or exceeds industry standards and which complies with the GLBA regulation
guidelines for safeguarding customer information;

 

  (ii) each party shall appoint one (l) employee who is knowledgeable about
information security matters (“Information Security Officer”) to respond to
inquiries regarding computer and information security; and

 

  (iii) each party shall independently test, on a reasonable periodic basis, the
implementation of its information security plan through the use of network,
system, and application vulnerability scanning tools and/or penetration testing.

(b) Network and Communications Security. Each party shall deploy security
controls in a multi-layered approach, including intrusion detection and
anti-virus systems. All security control layers shall log and notify any unusual
activity twenty-four (24) hours per day,

 

24



--------------------------------------------------------------------------------

three hundred sixty five (365) days a year. Administrators shall review logs
regularly (at least monthly) and respond to alerts within a reasonable amount of
time. Logs shall be archived onto a write once/read only media for a reasonable
amount of time (consistent with commercially reasonable document retention
policies) and be accessible for investigation purposes.

(c) Infrastructure Platforms Services, and Operations Security. As appropriate,
each party shall ensure all infrastructure platforms, authentication mechanisms,
and services (operating systems, Web servers, database servers, firewalls,
routers, etc.) used in connection with Account information are configured and
utilized according to industry best practices.

(d) Access Restrictions. Each party shall restrict access to its systems used to
fulfill its obligations under this Agreement to those staff members with a
job-related need to access the system. Each party shall maintain appropriate
mechanisms to maintain access restrictions within its systems.

(e) Physical Security. Each party shall maintain all workstations, servers, and
network equipment (excluding mobile devices) used to fulfill its obligations
under this Agreement in secure facilities owned, operated, or contracted for by
the party. Each party shall:

 

  (i) limit access to these secure facilities to authorized staff members and
permitted subcontractors with job-related needs;

 

  (ii) monitor access to these secure facilities through the use of security
guards, surveillance cameras, authorized entry systems, or similar methods
capable of recording entry and exit information;

 

  (iii) maintain all backup and archival media containing Account information
under this Agreement consistent with industry standard practices;

 

  (iv) limit access to backup and archival media storage areas and contents to
authorized issuer staff members with job-related needs;

 

  (v) perform and document appropriate criminal background checks before
personnel assignment and before access is granted to Account information;

 

  (vi) revoke access in the event of a subsequent known criminal violation,
excluding minor traffic violations;

 

  (vii) dispose of confidential information and data from any system or media no
longer in use by using paper shredders, and CD/DVD shredders, and industry
standard magnetic disk destruction methods as appropriate for the applicable
medium; and

 

  (viii) implement appropriate security measures and safeguards with respect to
mobile devices.

 

25



--------------------------------------------------------------------------------

(f) Malicious Code and Virus Protection. Each party shall use the latest,
commercially available virus and malicious code detection and protection
product(s) on all workstations and servers (including mobile devices) used to
provide services or fulfill obligations under this Agreement.

(g) Report Incidents. Each party shall report occurrences of any security
incident, including viruses and malicious code impacting services or obligations
under this Agreement to the other party within twenty-four (24) hours after
discovery, or as soon as permitted by applicable law, regulation or Card
Associate Rule.

(h) Business Continuity and Recovery. Each party shall perform backups of all
systems, applications, and data used to provide services or fulfill obligations
under this Agreement in a manner consistent with commercially reasonable
business continuity and recovery standards.

(i) Corrective Action. Upon the occurrence of any security breach or incident
that may cause or result in a security breach, the party primarily responsible
for or experiencing such event (which shall include any such breach caused by
any Third Party Service Provider or subcontractor of such party) shall, as soon
as possible and at its sole expense, implement an action plan to prevent the
continuation of such security breach and to mitigate the effects of such
security breach, including (a) seeking to recover all personally identifiable
data that has been disclosed, lost or released in an unauthorized manner as a
result of such security breach and (b) provide notice of such security breach to
Cardholders and other persons as required by all applicable law, regulation, or
Card Associate Rule.

(j) Generally Accepted Security Procedures. Each party shall, in addition to the
other requirements set forth herein, ensure that its security measures are
consistent with industry standard practices and with any generally accepted
security procedures and practices that may be developed or adopted.

(k) Audit Rights. The parties shall grant each other reasonable and appropriate
audit rights for the purpose of verifying compliance with the security measures
set forth herein.

(l) Penalties and Fines. Without limiting any other indemnification obligations
of the parties set forth herein, each party recognizes and acknowledges that it
shall be responsible for any and all Losses related to or arising from any
security incident caused by such party, and shall hold harmless and indemnify
the other parties for any such Losses.

7.5 Survival. The terms of this Article 7 shall survive the termination of this
Agreement.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Term and Termination.

(a) Term. This Agreement shall commence on the date first above written and
shall continue in full force and effect until the five (5) year anniversary of
the Commencement Date (the “Initial Term”), unless otherwise terminated as
provided in Section 8.1(b) or (c) herein. After the Initial Term, this Agreement
shall be extended for renewal terms of two (2) years each (“Renewal Term”),
unless one party notifies the other party of its intent to terminate this
Agreement at least 180 days prior to the end of the Initial Term or any Renewal
Term. The termination of this Agreement shall not terminate, affect or impair
any rights, obligations or liabilities of either party hereto that may accrue
prior to such termination or that, under the terms of this Agreement, continue
after the termination.

(b) Termination. (i) Termination by Either Party. Either party to this Agreement
may terminate this Agreement, reserving all other remedies and rights hereunder
in whole or in part, upon the following conditions:

 

  (A) Event of Default. Upon the occurrence of an Event of Default by Marketer
or Bank, the other may terminate this Agreement (i) in the case of any Event of
Default described in clause (1) below, effective immediately upon the giving of
notice of termination by Bank to Marketer, and (ii) in the case of any Event of
Default described in clause (2) below, by giving ten (10) Banking Days’ prior
written notice to the defaulting party of its intent to terminate this
Agreement. For purposes of this Agreement,

 

  (1) an “Event of Default” hereunder by Marketer shall occur in the event
Marketer fails to pay the full Purchase Price due as specified by Bank for any
day by 4:00 p.m. Eastern Time that day pursuant to Section 4.1 hereof (or, if
Bank was late in notifying Marketer of the Purchase Price due, by 5:00 p.m.
Eastern Time of the next Banking Day following Marketer’s receipt of notice from
Bank of the Purchase Price due), unless such failure is fully corrected by
Marketer, in the manner described in clause (3) below, by 4:00 p.m. Eastern Time
of the third calendar day thereafter (or of the first Banking Day after such
third calendar day if such third calendar day is not a Banking Day),

 

  (2) an “Event of Default” hereunder by Bank or Marketer, to the extent not
described in clause (1) above, shall occur in the event such party defaults in
the performance of any of its other material duties or obligations under this
Agreement and fails to correct the default, to the reasonable satisfaction of
the other party, within a 30-day cure period commencing upon receipt of notice
from the other party or upon the occurrence of events described in
Section 6.2(g), and

 

27



--------------------------------------------------------------------------------

  (3) for purposes of clause (1) above, the failure to pay the Purchase Price
due for any day will be considered “fully corrected” only when Marketer shall
have paid Bank by wire transfer of collected funds the full Purchase Price due
as specified by Bank for the first day the Purchase Price due was not paid in
full and for each day thereafter for which the Purchase Price due as specified
by Bank was not paid in full, including all fees, penalties, and interest
required under this Agreement (“Past Due Amounts”).

Notwithstanding the foregoing, except in the case of an Event of Default
described in clause (1) above, notice of termination may not be sent until the
party seeking to terminate has followed the provisions of Section 8.1(f) hereof.

 

  (B) Bankruptcy. Either party may terminate this Agreement, at any time upon
notice to the other party, after the filing by the other party of any petition
in bankruptcy or for reorganization or debt consolidation under the federal
bankruptcy laws or under any comparable law, or upon the other party’s making of
an assignment of its assets for the benefit of creditors, or upon the
application of the other party for the appointment of a receiver or trustee of
its assets.

 

  (C) Termination for Force Majeure or Changes in Laws or Regulations. This
Agreement may be terminated by either party on or after the ninetieth (90th) day
following the giving of notice by the other party that such notice-giving
party’s performance is: (A) prevented or delayed by a force majeure event listed
in Section 8.7 hereof, if the failure to perform has not been cured at the end
of such ninety (90) day period, or (B) rendered (through no act or omission of
such party) illegal or impermissible for that party or its ultimate parent
corporation due to changes in laws or regulations applicable to the terminating
party.

(ii) Termination by Marketer. Marketer shall be permitted to terminate this
Agreement if (1) Bank terminates the marketing of new Cards as provided in
Section 2.1, (2) Bank materially restricts the volume and timing of solicitation
of new Accounts as provided in Section 2.2, (3) Bank issues any material changes
to the Credit Criteria as provided in Section 2.3 (a) and Marketer does not
consent to any such change, or (4) Bank makes any changes in the Economic Terms
of the Active Accounts without the prior consent of Marketer as provided in
Section 2.5. If Marketer terminates this Agreement for any reason set forth in
the foregoing sentence, then Marketer shall not be obligated to pay to Bank any
further minimum fees described in subsection (b) of Exhibit C, but Marketer’s
obligations for the payment of Bank’s fees and expenses shall be as provided in
Section 8.1(e). If Marketer terminates this Agreement as a result of an Event of

 

28



--------------------------------------------------------------------------------

Default attributable to Bank, then Marketer shall not be obligated to pay to
Bank any further minimum fees described in subsection (b) of Exhibit C, nor any
expenses incurred by Bank in connection with the closing or transfer of the
Accounts described in any portion of Section 8.1 (e).

(c) Ownership of a Bank by Marketer. If Marketer receives approval to establish
or obtain control of any bank, thrift or industrial loan company, upon notice to
Bank, Marketer may terminate this Agreement and exercise its rights under
Section 8.1(e) hereof to purchase all Accounts and Credit Card Receivables then
owned by Bank or an affiliate of Bank, for a total price equal to 100% of the
Program Receivables then owed by Bank and any affiliate of Bank, with such sale
to occur as expeditiously as possible on a mutually agreed upon date. If
Marketer terminates this Agreement pursuant to this subsection (c) during the
first year of this Agreement, and if the total of all Bank Program Fees and
Supplemental Fees previously paid by Marketer to Bank is less than $1,000,000,
Marketer upon such termination of this Agreement shall pay to Bank an amount
sufficient to cause the total compensation received by Bank while this Agreement
was in effect to equal $1,000,000.

(d) Duties After Termination. Upon termination of this Agreement, in order to
preserve the goodwill of Cardholders both parties shall cooperate in order to
ensure a smooth and orderly termination of their relationship and a transition
of Accounts. In the event Bank terminates this Agreement, Bank shall continue to
fulfill all of its obligations hereunder (which shall not include establishing
any new Accounts) for a period of up to 180 days after the termination in order
to allow Marketer to convert the Accounts to an alternative credit card issuer
or processor; provided however, that (i) if the termination results from an
Event of Default described in clause (1) of Section 8.1(b)(i)(A), then Bank,
effective immediately upon such termination or any time thereafter, may refuse
to authorize any new charges on Accounts, (ii) in the event of any other
termination of this Agreement by Bank, if during the period following
termination there occurs an Event of Default described in clause (1) of
Section 8.1(b)(i)(A), then effective immediately upon notice to Marketer or any
time thereafter, Bank may refuse to authorize any new charges on Accounts.
Section 8.1(f) shall be inapplicable to disputes relating to the matters
referred to in the provisos in the preceding sentence. The parties acknowledge
that neither the termination of this Agreement nor the termination of any
receivables purchase agreement or similar agreement (under which specified
Credit Card Receivables are purchased by Marketer from Bank in connection with
securitizations or similar transactions by Marketer) shall terminate the
obligations of Marketer to purchase and pay for all Credit Card Receivables
pursuant to Section 4.1 hereof.

(e) Purchase of Accounts.

(i) Marketer shall have the right, exercisable by providing written notice to
Bank during the term of this Agreement and continuing until the expiration of
sixty (60) days following the termination of this Agreement, to purchase all of
the Credit Card Accounts (either directly or through a qualified financial
institution) and (to the extent not previously purchased by Marketer) all of the
Credit Card Receivables as of the date of such purchase. This Agreement shall
terminate upon the consummation of such purchase. Marketer may fulfill such
obligation by arranging for said purchase to be made by a third party designated
by Marketer. Marketer shall close the purchase of the Credit Card Accounts
within one hundred eighty (180)

 

29



--------------------------------------------------------------------------------

days from the date Marketer provides notice of its intent to purchase to Bank.
The purchase price in the event of a purchase and sale under this Section 8.1(e)
shall be the sum of 100% of the Program Receivables owned by Bank on the date of
purchase and any remaining fees and other amounts due Bank under this Agreement.
Marketer shall also reimburse Bank for all expenses incurred by Bank in
connection with the purchase of the Accounts, including, but not limited to, any
conversion costs or termination fees payable to the processor of the Credit Card
Accounts, Bank’s attorneys’ fees incurred in connection with the transfer, and
all other out-of-pocket costs and expenses incurred by Bank in connection with
the sale and transfer of the Credit Card Accounts. Marketer shall further remain
in compliance with all of the provisions of this Agreement, including the daily
purchase of new Credit Card Receivables, the maintenance of the required balance
in the Settlement Reserve, and the timely payment of all other fees and sums
called for under this Agreement through the date of purchase.

(ii) Bank shall have the right, exercisable by providing written notice to
Marketer following the termination of this Agreement and prior to the expiration
of sixty (60) days following the termination of this Agreement, to cause
Marketer to purchase all of the Credit Card Accounts (either directly or through
a qualified financial institution) and (to the extent not previously purchased
by Marketer) all of the Credit Card Receivables as of the date of such purchase.
Marketer may fulfill such obligation by arranging for said purchase to be made
by a third party designated by Marketer. Marketer shall close the purchase of
the Credit Card Accounts within one hundred eighty (180) days from the date Bank
provides notice of its intent to cause Marketer to purchase all of the Credit
Card Accounts from Bank. The purchase price in the event of a purchase and sale
under this Section 8.1(e) shall be the sum of 100% of the Program Receivables
owned by Bank on the date of purchase and any remaining fees and other amounts
due Bank under this Agreement. Marketer shall also reimburse Bank for all
expenses incurred by Bank in connection with the purchase of the Accounts,
including, but not limited to, any conversion costs or termination fees payable
to the processor of the Credit Card Accounts, Bank’s attorneys’ fees incurred in
connection with the transfer, and all other out-of-pocket costs and expenses
incurred by Bank in connection with the sale and transfer of the Credit Card
Accounts. Marketer shall further remain in compliance with all of the provisions
of this Agreement, including the daily purchase of new Credit Card Receivables,
the maintenance of the required balance in the Settlement Reserve, and the
timely payment of all other fees and sums called for under this Agreement
through the date of closing.

(iii) If Marketer purchases the Credit Card Accounts under this Section, Bank
shall transfer to Marketer all books and records relating to the Accounts and
Credit Card Receivables and each party shall return all property belonging to
the other party which is in its possession or control at the time of termination
and shall discontinue the use of and return to the other party such books and
records. In the event Marketer fails to purchase the Accounts within one hundred
eighty (180) days from the termination of this Agreement or if Marketer fails to
remain in compliance with the other provisions of this Agreement following the
termination and before the closing of any purchase of the Credit Card Accounts,
Bank (without limiting any other remedy it may have) may elect to either retain
or close the Accounts. In the event Bank retains the Accounts, Bank shall so
notify Marketer and Bank may sell the Accounts and Credit Card Receivables owned
by Bank, if any, to an unrelated purchaser. In the event Bank elects to close
the Accounts as provided herein, Marketer shall reimburse Bank for all expenses
incurred by Bank in connection with the closing of the Accounts including, but
not limited to, any

 

30



--------------------------------------------------------------------------------

termination fees payable to the processor of the Accounts, Bank’s attorneys’
fees incurred in connection with the closing of the Accounts, and all other
out-of-pocket costs and expenses incurred by Bank in connection with the closing
of the Accounts. Further, Marketer shall remain in compliance with all
provisions of this Agreement, including the daily purchase of new Credit Card
Receivables, the maintenance of the required balance in the Settlement Reserve,
and the timely payment of all other fees and sums called for under this
Agreement.

(iv) From and after the date of any purchase under this Section by Marketer,
Bank agrees to (A) segregate, specially mark and otherwise appropriately
identify all Accounts purchased by Marketer as belonging to Marketer and (B) to
execute and deliver to Marketer such additional documents and instruments and to
take such action, all without further consideration, as Marketer shall
reasonably request to effectuate the giving, granting, bargaining, sale,
conveyance, setting over, delivery, transfer, confirmation and assignment
provided for therein, including, without limitation, such Uniform Commercial
Code financing statements as may be requested by Marketer.

(v) Bank shall (A) give such further assurances to Marketer and shall execute,
acknowledge and deliver all such acknowledgments, assignments and other
instruments and take such further action as may be reasonably necessary and
appropriate to effectively vest in Marketer the full legal and equitable title
to all Accounts and Credit Card Receivables purchased by Marketer and (B) make
reasonable efforts to assist Marketer in the orderly transition of the
operations being acquired by Marketer, including sending to Marketer any
payments on Accounts which may be received by Bank after closing. Bank and
Marketer agree to work with each party’s personnel to assure a smooth transition
of the Accounts and continuity of operations with respect to the Accounts.
Marketer shall reimburse Bank on demand for all reasonable out-of-pocket
expenses incurred by Bank in connection with any such transition of the
Accounts, so long as such transition is not caused by Bank’s breach of this
Agreement or any relevant related agreement.

(vi) If, upon termination of this Agreement, Bank retains the Accounts or sells
the Accounts and any Program Receivables owned by Bank to an unrelated
purchaser, Marketer agrees to execute and deliver to Bank or the unrelated
purchaser, as the case may be, such additional documents and instruments and
agrees to take such action, all without further consideration, as Bank or such
purchaser shall reasonably request to effectuate the giving, granting,
bargaining, sale, conveyance, setting over, delivery, transfer, confirmation and
assignment provided for therein, including, without limitation, such Uniform
Commercial Code financing statements as may be requested by Bank or such
Purchaser.

(f) Resolution of Disputes. The parties agree that it is their desire to use
their best efforts to resolve amicably any and all disputes or disagreements
that may arise between them with respect to the interpretation of any provision
of this Agreement or with respect to the performance by the parties under this
Agreement, in order to avoid an early termination of this Agreement. Toward that
end, the parties agree that in the event any dispute or disagreement arises that
cannot be resolved at the operating level by the employees of each party having
direct responsibility for the performance, or operating function in question,
each of the parties will promptly appoint a designated officer to meet for the
purpose of endeavoring to resolve such dispute or negotiate an adjustment to
such provision. Any disputes that, if not resolved, may

 

31



--------------------------------------------------------------------------------

lead to an allegation by one party that an Event of Default has occurred by the
other party shall be referred to the Chief Financial Officer of Bank and the
Chief Financial Officer of Marketer, who shall confer and diligently attempt to
find reasonable methods of correcting the condition giving rise to the
anticipated Event of Default. No legal proceedings for the resolution of any
such dispute may be commenced or notice of termination of this Agreement may be
served until such Chief Financial Officers have so conferred, and until either
party concludes, in good faith, that amicable resolution through continued
negotiation of the matter at issue does not appear likely and one party provides
written notice of same to the other party.

(g) Additional Grounds for Termination. In addition to any other rights Bank may
have to terminate this Agreement before the expiration of its term, Bank shall
have the right to terminate any new solicitation of Credit Card Accounts in
accordance with the provisions of Section 2.1. In such event, the terms of this
Agreement shall continue to govern the relationship of Bank and Marketer with
respect to all existing Credit Card Accounts as of the date of the termination.

8.2 Indemnification.

Except to the extent of any Losses (as herein defined) which arise from the
direct acts or omissions of Bank or an affiliate of Bank, Marketer shall be
liable to and shall indemnify and hold harmless Bank and its respective
directors, officers, employees, agents and affiliates and permitted assigns from
and against any and all “Losses” arising out of (i) any failure of Marketer to
comply with any of the terms and conditions of this Agreement, (ii) the
inaccuracy of any representation or warranty made by Marketer herein, (iii) any
infringement or alleged infringement of any of the Marketer Credit Card Marks,
or the use thereof hereunder, on the rights of any third party, (iv) any losses
resulting from a failure of Marketer to comply, in respect of its obligations in
connection with the Program hereunder, with any applicable laws or regulations
whether immaterial or material, regardless of whether such failure to comply
would constitute a breach of a representation, warranty or covenant of Marketer
hereunder, (v) the Enhancements or any activities of Marketer related to the
Enhancements, or (vi) any claim that a Cardholder Agreement, the Enhancements,
the Solicitation Materials, or any other aspect of the Program violate any
applicable law, regulation, or the Operating Regulations.

(b) Except to the extent of any Losses which arise from the direct acts or
omissions of Marketer or an affiliate of Marketer, Bank shall be liable to and
shall indemnify and hold harmless Marketer and its respective officers,
directors, employees, agents and affiliates and permitted assigns, from and
against any Losses arising out of (i) the failure of Bank to comply with any of
the terms and conditions of this Agreement, (ii) the inaccuracy of any
representation or warranty made by Bank herein, (iii) any infringement or
alleged infringement of any of the Bank Credit Card Marks, or the use thereof
hereunder, on the rights of any third party, or (iv) any losses resulting from a
failure of Bank to comply, in respect of its obligations in connection with the
Program hereunder, with any applicable laws or regulations whether immaterial or
material, regardless of whether such failure to comply would constitute a breach
of a representation, warranty or covenant of Bank hereunder.

(c) For the purposes of this Agreement, the term “Losses” shall mean all
out-of-pocket costs, damages, losses, fines, penalties, judgments, settlements,
and expenses

 

32



--------------------------------------------------------------------------------

whatsoever, including, without limitation, (i) outside attorneys’ fees and
disbursements and court costs reasonably incurred by the indemnified party; and
(ii) costs (including reasonable expenses and reasonable value of time spent)
attributable to the necessity that any officer or employee (other than in-house
attorneys) of any Indemnified Party spend more than 25% of his or her normal
business hours, over a period of two (2) months, in connection with any
judicial, administrative, legislative, or other proceeding.

8.3 Procedures for Indemnification.

(a) Notice of Claims. In the event any claim is made, any suit or action is
commenced, or any knowledge of a state of facts that, if not corrected, would
give rise to a right of indemnification of a party hereunder (“Indemnified
Party”) by the other party (“Indemnifying Party”) is received, the Indemnified
Party will give notice to the Indemnifying Party as promptly as practicable,
but, in the case of lawsuit, in no event later than the time necessary to enable
the Indemnifying Party to file a timely answer to the complaint. The Indemnified
Party shall make available to the Indemnifying Party and its counsel and
accountants at reasonable times and for reasonable periods, during normal
business hours, all books and records of the Indemnified Party relating to any
such possible claim for indemnification, and each party hereunder will render to
the other such assistance as it may reasonably require of the other (at the
expenses of the party requesting assistance) in order to insure prompt and
adequate defense of any suit, claim or proceeding based upon a state of facts
which may give rise to a right of indemnification hereunder.

(b) Defense and Counsel. Subject to the terms hereof, the Indemnifying Party
shall have the right to defend any suit, claim or proceeding. The Indemnifying
Party shall notify the Indemnified Party via facsimile transmission, with a copy
by mail, within ten (10) days of having been notified pursuant to this
Section 8.3(a) if the Indemnifying Party elects to employ counsel and assume the
defense of any such claim, suit or action. Any counsel retained by the
Indemnifying Party for such purposes shall be reasonably acceptable to the
Indemnified Party. The Indemnifying Party shall institute and maintain any such
defense diligently and reasonably and shall keep the Indemnified Party fully
advised of the status thereof. The Indemnified Party shall have the right to
employ its own counsel if the Indemnified Party so elects to assume such
defense, but the fees and expense of such counsel shall be at the Indemnified
Party’s expenses, unless (i) the employment of such counsel shall have been
authorized in writing by the Indemnifying Party; (ii) such Indemnified Party
shall have reasonably concluded that the interests of such parties are
conflicting such that it would be inappropriate for the same counsel to
represent both parties or shall have reasonably concluded that the ability of
the parties to prevail in the defense of any claim are improved if separate
counsel represents the Indemnified Party (in which case the Indemnifying Party
shall not have the right to direct the defense of such action on behalf of the
Indemnified Party), and in either of such events such reasonable fees and
expenses shall be borne by the Indemnifying Party; (iii) the Indemnified Party
shall have reasonably concluded that it is necessary to institute separate
litigation, whether in the same or another court, in order to defend the claims
asserted against it; or (iv) the Indemnifying Party shall not have employed
counsel reasonably acceptable to the Indemnified Party to take charge of the
defense of such action after electing to assume the defense thereof.

 

33



--------------------------------------------------------------------------------

(c) Settlement of Claims. The Indemnifying Party shall have the right to
compromise and settle any suit, claim or proceeding in the name of the
Indemnified Party; provided, however, that the Indemnifying Party shall not
compromise or settle a suit, claim or proceeding (i) unless it indemnifies the
Indemnified Party for all Losses arising out of or relating thereto and
(ii) with respect to any suit, claim or proceeding which seeks any non-monetary
relief, without the consent of the Indemnified Party, which consent shall not be
unreasonably withheld. Any final judgment or decree entered on or in, any claim,
suit or action which the Indemnifying Party did not assume the defense of in
accordance herewith, shall be deemed to have been consented to by, and shall be
binding upon, the Indemnifying Party as fully as if the Indemnifying Party had
assumed the defense thereof and a final judgment or decree had been entered in
such suit or action, or with regard to such claim, by a court of competent
jurisdiction for the amount of such settlement, compromise, judgment or decree.
The Indemnifying Party shall be subrogated to any claims or rights of the
Indemnified Party as against any other Persons with respect to any amount paid
by the Indemnifying Party under this Section 8.3.

(d) Indemnification Payments. Amounts owing under Section 8.2 shall be paid
promptly upon written demand for indemnification containing in reasonable detail
the facts giving rise to such liability, provided, however, that if the
Indemnifying Party notifies the Indemnified Party within thirty (30) days of
receipt of such demand that it disputes its obligation to indemnify and the
parties are not otherwise able to reach agreement, the controversy shall be
settled by final judgment entered by a court of competent jurisdiction.

(e) Survival. The terms of Section 8.2 and 8.3 shall survive the termination of
this Agreement; provided however, that a direct claim made by a party hereto
against the other party hereto for breach of any part of this Agreement other
than Sections 8.2 and 8.3 hereof, shall only survive the termination of this
Agreement for a period of five years.

8.4 Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Dakota without
regard to its conflict of laws rules. At the request of either party, any
dispute between the parties relating to this Agreement shall be submitted to
binding arbitration under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that any arbitration proceedings
hereunder, unless otherwise agreed to by the parties, shall be conducted in the
city of the home office of the party not commencing arbitration. Each party
hereto consents to the jurisdiction over it by any court or arbitration panel as
described herein.

In the event that a party initiates a lawsuit in court concerning an arbitrable
claim, controversy or dispute, such party shall pay the other party for the
costs, including attorneys’ fees, that the other party incurs to obtain an order
from the court to stay or dismiss the lawsuit or otherwise compel arbitration.
The arbitrator shall be authorized to award such relief as is allowed by law.
Except as provided below, each party shall be responsible for its own attorneys’
fees incurred during the course of the arbitration, as well as the costs of any
witnesses or other evidence such party produces or causes to be produced. The
award of the arbitrator shall include findings of fact and conclusions of law.
Such award shall be kept confidential, and shall be final, binding, and
conclusive on the parties. Judgment on the award may be entered by any court of
competent jurisdiction. The prevailing party in the resolution of any dispute
(“Dispute Resolution”) concerning this Agreement, any provision hereof or any
actual or alleged breach

 

34



--------------------------------------------------------------------------------

shall be entitled to its reasonable attorneys’ fees, including investigation and
costs of discovery, and other costs connected with such Dispute Resolution, in
addition to all other recovery or relief. The prevailing party shall be that
party receiving substantially the relief sought or successfully defending
substantially the position maintained in the Dispute Resolution, whether or not
brought to final award or judgment.

8.5 Press Releases. Except as may be required by law or regulation or a court or
Regulatory Authority or any stock exchange, neither Bank nor Marketer, nor their
respective affiliates, shall issue a press release or make public announcement
or any disclosure to any third party related to the terms of this Agreement
without the prior consent of the other party hereto, which consent shall not be
unreasonably withheld or delayed.

8.6 Relationship of the Parties. Bank and Marketer agree that in performing
their responsibilities pursuant to this Agreement they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partners or joint
ventures or any association for profit between and among Bank and Marketer.

8.7 Force Majeure. In the event that either party fails to perform its
obligations under this Agreement in whole or in part as a consequence of events
beyond its reasonable control (including, without limitation, acts of God, fire,
explosion, public utility failure, accident, floods, embargoes, epidemics, war,
terrorist acts, nuclear disaster or riot), such failure to perform shall not be
considered a breach of this Agreement during the period of such disability. In
the event of any force majeure occurrence as set forth in this Section, the
disabled party shall use its best efforts to meet its obligations as set forth
in this Agreement. The disabled party shall promptly and in writing advise the
other party if it is unable to perform due to a force majeure event, the
expected duration of such inability to perform and of any developments (or
changes therein) that appear likely to affect the ability of that party to
perform any of its obligations hereunder a whole or in part.

8.8 Books and Records. Each party shall maintain books of account and records,
in accordance with standard accounting practices and procedures, of all
financial transactions arising in connection with its obligations pursuant to
this Agreement for a period of not less than five years from the date last
recorded or created, and after such time the other party will be offered a
reasonable opportunity to take possession of such records at its expense prior
to their destruction. In addition to and notwithstanding the foregoing, to the
extent either party has sole possession of any records required to be maintained
by the other party pursuant to applicable state or federal laws or regulations,
the party with possession shall maintain such records in such form and for such
time periods as are provided for in such laws and regulations. Subject to the
first sentence of this section, either party may, at its own expense and upon
reasonable prior notice, have full access to and the right to inspect and copy
the books and records of the other party relating to services performed herein
by that party, and during the term of this Agreement, each party shall furnish
to the other party all such information concerning transactions and services
provided by it pursuant to this Agreement as that party may reasonably request.

8.9 Setoff. In addition to any other rights or remedies that Bank may have as a
result of a default here under by Marketer, Marketer agrees that Bank shall have
the right to setoff

 

35



--------------------------------------------------------------------------------

against the Settlement Reserve and any other monies or property of Marketer in
the possession of Bank to recover any amounts due hereunder from Marketer;
provided, however, that any payments, credits, refunds, and reversals received
with respect to a Program Receivable or a Non-Program Receivable, shall be
setoff only as described in Section 4.4.

8.10 Notices. All notices, requests and approvals required by this Agreement
shall be in writing, (ii) shall be addressed to the parties as indicated below
unless notified in writing of a change in address, and (iii) shall be deemed to
have been given either when personally delivered or, if sent by mail, in which
event it shall be sent postage prepaid, upon delivery thereof, or, if sent by
facsimile (with oral confirmation of receipt), or nationally recognized
overnight delivery, upon delivery thereof. The addresses of the parties are as
follows:

 

To Bank:    FIRST BANK & TRUST    2220 Sixth Street    P.O. Box 5057   
Brookings, South Dakota 57006-5057    FAX: (605) 696-2333    FIRST COMMUNITY
FINANCIAL    2220 Sixth Street    P.O. Box 5057    Brookings, South Dakota
57006-5057    FAX: (605) 696-2333 To Marketer:    COMPUCREDIT CORPORATION   
Attention: General Counsel    245 Perimeter Center Parkway, Suite 600   
Atlanta, Georgia 30346    FAX: (770) 206-6187

8.11 Modification and Changes. This Agreement, together with any Exhibits and
Schedules attached hereto, constitutes the entire agreement between the parties
relating to the subject matter herein. This Agreement may only be amended by a
written document signed by both parties; provided, however, that there may be
separate written agreements signed by both parties from time to time that serve
to augment certain of the provisions contained herein.

8.12 Assignment. This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the parties hereto and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. Except as otherwise
provided herein, this Agreement shall not be assigned by either party, except to
a wholly-owned subsidiary of such assigning party, without the written consent
of the other party, which consent shall not unreasonably be withheld or delayed,
and any such permitted assignment shall terminate when such assignee is no
longer a wholly-owned subsidiary of such party. Not withstanding the foregoing,
Marketer may assign such rights hereunder as may be required to accomplish a
securitization of all or part of the Credit Card Receivables.

 

36



--------------------------------------------------------------------------------

8.13 Effectiveness. This Agreement shall become effective when it has been
accepted and executed on behalf of Bank by an authorized officer and on behalf
of Marketer by an authorized officer.

8.14 Waivers. Neither of the parties shall be deemed to have waived any of its
rights, powers or remedies hereunder unless such waiver is approved in writing
by the waiving party.

8.15 Severability. If any provision of this Agreement or portion thereof is held
invalid, illegal, void or unenforceable by reason of any rule of law,
administrative or judicial provision or public policy, all other provisions of
this Agreement shall nevertheless remain in full force and effect.

8.16 Headings. The headings contained herein are for convenience of reference
only and are not intended to define, limit, expand or describe the scope or
intent of any provision of this Agreement.

8.17 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original for all purposes and all of which shall be
deemed, collectively, one agreement, but in making proof hereof it shall not be
necessary to exhibit more than one.

8.18 Expenses. Except as otherwise specifically provided in this Agreement, all
parties shall pay their own costs and expenses in connection with this Agreement
and the transactions contemplated hereby, including, without limitation, all
regulatory fees, attorneys’ fees, accounting fees and other expenses.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

FIRST BANK & TRUST       COMPUCREDIT CORPORATION By:  

 

      By:  

 

Title:  

 

      Title:  

 

 

37